UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8041


TERRY L.S. DORSEY,

                Plaintiff – Appellant,

          v.

J. PHILLIP MORGAN, Warden; J. DADDYSMAN, Sergeant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-00285-GLR)


Submitted:   April 23, 2013                   Decided:   May 1, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Dorsey, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry    Dorsey      appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Dorsey v. Morgan, No. 1:12-cv-00285-GLR (D. Md. Nov. 15,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2